Title: To Alexander Hamilton from Edmund Randolph, [11 January 1794]
From: Randolph, Edmund
To: Hamilton, Alexander



[Philadelphia, January 11, 1794]

The Secretary of State begs the favor of the Secretary of the Treasury to order a warrant to be made out on account of the foreign fund, in the disposal of the department of State, for twenty thousand Dollars; this being the sum, which from Mr. Jefferson’s memoranda, appears to be proper to be remitted now to the Bankers in Amsterdam for the use of our ministers abroad. Bills are engaged at the Bank of the United States.
January 11th. 1794.
